IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs January 10, 2012

                 STATE OF TENNESSEE v. MELISSA R. COLE

                  Appeal from the Circuit Court for McNairy County
                      No. 2574     J. Weber McCraw, Judge


               No. W2011-00893-CCA-R3-CD - Filed October 15, 2012



       The defendant was found guilty by a jury of second degree murder, a Class A felony,
arson, a Class C felony, and tampering with evidence, a Class C felony. Prior to trial, the
defendant pled guilty to an additional count of tampering with evidence, a Class C felony.
She was sentenced to four years for the arson and three years on each count of tampering
with evidence, with each sentence to run concurrently but consecutive to a twenty-one year
sentence for the second degree murder, for a total effective sentence of twenty-five years.
On appeal, the defendant claims that the evidence is insufficient to support her conviction
for second degree murder and that the trial court erred by sentencing her to partial
consecutive sentences. After carefully reviewing the record and the arguments of the parties,
we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which T HOMAS T.
W OODALL and A LAN E. G LENN, J.J., joined.

Gary F. Antrican, District Public Defender, and Rickey Griggs and Shana Johnson, Assistant
Public Defender, for the appellant, Melissa R. Cole.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney
General; D. Michael Dunavant, District Attorney General; and Bob Gray, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                       FACTS AND PROCEDURAL HISTORY

       There is no dispute that on November 2, 2009, the defendant, Melissa R. Cole, shot
and killed her husband, Gary B. Cole. Their residence burned to the ground shortly
afterward. On February 10, 2010, the defendant was indicted for first degree (premeditated)
murder in violation of Tennessee Code Annotated section 39-13-202, aggravated arson in
violation of Tennessee Code Annotated section 39-14-302, two counts of tampering with
evidence in violation of Tennessee Code Annotated section 39-16-503, and employing a
firearm during the commission of a dangerous felony in violation of Tennessee Code
Annotated section 39-17-1324. Prior to trial, the defendant pled guilty to one count of
tampering with evidence. The charge of employing a firearm during the commission of a
dangerous felony was dismissed by motion of the State. At her trial on October 5-7, 2010,
the following evidence was presented:

        The first witness for the State was Special Agent Johnny F. Hayes of the Tennessee
State Fire Marshall’s Office. Agent Hayes testified that he had twenty-five years experience
investigating bomb and arson cases, and during that time he had investigated several hundred
suspicious house fires. He testified that he had significant training and experience
determining the cause of, and point of origin of, structural fires. He testified that on
November 3, 2009, he investigated a house fire on Harden’s Graveyard Road in McNairy
County. He testified that he was called in to investigate that fire because a body had been
found inside of the structure. Special Agent Hayes testified that his partner, Special Agent
Kevin Isley, was a trained K-9 handler and assisted him during his investigation. He testified
that his investigation involved examining burn and fire patterns at the site of the fire and
using a trained dog to help locate any evidence of the use of an accelerant.

       Special Agent Hayes testified that it was dark when he arrived at the scene, and he did
not perform any investigation that evening because of the danger that he might miss
evidence. He testified that he taped off the crime scene and photographed it when he arrived,
and he photographed it further the following day. He testified that the residence where the
fire had occurred was destroyed.

        He testified that he determined that the residence at issue had been a double wide
manufactured home, and the fire that destroyed it had traveled from north to south. He
testified that the floor of the house was burnt out in several places. A man’s body was found
in the living room area. He testified that he also searched the scene for two additional
bodies, because he had been informed that the defendant and her son might also have been
in the residence during the fire. No additional bodies were found.

        Special Agent Hayes testified that he discovered burn patterns in the kitchen area of
the residence that led toward the living room. Special Agent Hayes testified that fire always
burns “up and out unless there’s something to make it burn a different way, such as if you
have an accelerant introduced.” Special Agent Hayes explained that an accelerant, such as

                                             -2-
a flammable liquid, runs down and leaves a burn pattern on any surface it touches as it
moves. Special Agent Hayes testified that a fire will burn in a downward motion only if an
accelerant has been introduced, as the accelerant will move downward toward the floor as
it burns. Special Agent Hayes testified that “natural fire burns up and out.” Special Agent
Hayes testified that he discovered a downward burn during his investigation, and he took
photographs of the affected area.

        Special Agent Hayes testified that during his investigation he discovered a kerosene
heater and some kerosene lanterns in the house. He testified that one of these kerosene lamps
was found underneath the living room loveseat where the victim’s body was found. He
testified that he discovered four or five other lanterns in the living room. He testified that
he also believed that he could smell petroleum distillate, an accelerant, coming from the ruins
of the house. He testified that after discovering this evidence, he suspected that the fire had
been set intentionally, and he directed Agent Isley to assist with his canine. Special Agent
Hayes testified that he removed a piece of burned material hanging down from the floor of
the kitchen and laid it on the ground. Afterward, the dog alerted on that material.

        Special Agent Hayes testified that he interviewed several witnesses during his
investigation. He testified he interviewed the victim’s brother and two of the victim’s
neighbors concerning the kerosene heater that was kept in the residence, although his
investigation had ruled out that heater as an ignition source. He testified that he did further
investigation to eliminate other potential accidental causes of the fire, including electrical
shorts, lightning, and cigarettes. He testified that none of those sources would have caused
the particular burn patterns that he detected on the floor of the house. Special Agent Hayes
testified that, in his expert opinion, the fire at issue was set intentionally.

        Special Agent Hayes testified that partway through his investigation he was informed
that a preliminary autopsy had indicated that the victim had been shot. He testified that
afterward, he searched the house for guns. He found no guns near the victim, “thus
eliminating suicide.” He testified that he did discover several long guns in the bedroom area
of the trailer. Following this testimony, Special Agent Hayes was shown several photographs
of the crime scene, which he authenticated. These photographs were then entered into
evidence, and he discussed them in detail.

       On cross-examination, Special Agent Hayes testified that he did not believe that any
of the kerosene lanterns that he found in the home had ignited the fire because he had not
discovered any of them at the fire’s point of origin. He testified that he did find kerosene
lanterns at periodic locations throughout the residence in “places that they shouldn’t have
been.” He testified that he believed that the lanterns were a “contributing factor” to the fire.



                                              -3-
        Special Agent Hayes testified that the fire at issue was extinguished when he arrived
at the crime scene and that he was unaware of how the fire Department had extinguished the
fire. He testified that in his expert opinion, the fire had probably been put out by high
pressure hoses. He testified that it was possible that some of the items found in the house
had been displaced by water coming from those high-pressure hoses. He testified that the
defendant first became a suspect in the case on the first day of his investigation, after he
received information from the victim’s brother that there were marital problems between the
defendant and the victim.

        The next witness for the State was Special Agent Lara Hodge of the Tennessee Bureau
of Investigation (“TBI”), the State’s expert in microanalysis. She testified that she received
a specimen of fire debris taken from the area of the rear side door of the fire scene. She
testified that she analyzed that debris for the presence of ignitable liquids and that her test
revealed the presence of a “medium petroleum distillate.” She testified that this type of
distillate includes accelerants such as paint thinners, mineral spirits, charcoal starters, and
some dry-cleaning solvents. She testified that her tests revealed that the sample did not
contain any kerosene.

       On cross-examination, Special Agent Hodge testified she could only account for the
condition of evidence once it came into her lab and that she would have no idea if someone
had dipped the evidence into an accelerant prior to giving it to her. She testified that she
received the evidence from Agent Kevin Isley on November 10, 2009. She testified that it
was possible that the evidence could have been contaminated at some point between
November 2, 2009, and November 10, 2009. She testified that she did not know whether the
paint can used to transport the evidence to her lab was sterile.

       The next witness for the State was Mr. William Darrell Goodrum, the Fire Chief of
the Fire Department of McNairy County. He testified that he responded to a call on
November 3, 2009, concerning a house fire on Harden’s Graveyard Road. He testified when
he arrived at the scene, the fire was largely extinguished and the victim’s body had already
been discovered.

        Special Agent Kevin Isley was qualified as an expert in arson investigation and
testified concerning his activities assisting Special Agent Hayes in investigating the fire at
issue. He testified that his K-9 partner, Madison, was trained to attend fire scenes and
identify whether any accelerants were present. He testified that during his investigation
Madison alerted on a particular area. He testified that he gathered some material from this
area and sent it to the TBI lab, where it tested positive for the presence of an accelerant.

       Special Agent Isley also testified in detail concerning the procedures he used to collect

                                              -4-
the sample and send it to the TBI lab. He testified that he packaged the evidence in a paint
can and that this paint can had never had anything in it prior to being used to package the
sample. He testified that he sealed the paint can and took other steps to preserve the integrity
of the can’s contents.

        On cross-examination, Special Agent Isley testified that it was his normal procedure
to try to get evidence from the crime scene to the TBI lab within two days. He testified that
a copy of the evidence report from the TBI lab indicated that it was received on November
10, 2009. He testified that the extended delay was due in part to the fact that he was called
out to Chattanooga to work on a different case during the intervening time. He also testified
that the TBI lab did not accept evidence on weekends. He claimed that the remainder of the
delay was due to him working on other cases or on other aspects of this case. He agreed that
it was important to get evidence to the lab as quickly as possible. However, he testified that
the reason it was important to do so was because during any delay vapors that were present
in the sample might escape from the packaging, and as a result evidence that would otherwise
have tested positive for an accelerant might test negative.

        The next witness for the State was Mr. Lloyd R. Tatum, an attorney who was qualified
as the State’s expert in divorce and probate law. Mr. Tatum testified that he represented the
victim during the victim’s divorce proceedings. He testified that he filed a complaint of
divorce on the victim’s behalf on August 10, 2009, in McNairy County General Sessions
Court. He testified that the divorce was uncontested and was filed on the grounds of
irreconcilable differences. He testified that he also prepared a Marital Dissolution
Agreement and a Permanent Parenting Plan for the parties. He testified that the defendant
signed these documents on August 10, 2009.

        He testified that the Marital Dissolution Agreement provided for the complete
dissolution of the couple’s property. Mr. Tatum testified that pursuant to the agreement, each
party was going to retain their respective retirement plan. The defendant was to receive a
white 2000 Cavalier vehicle and $10,000. Pursuant to the agreement, each party was to pay
one half of any joint debts, and the defendant was to give title to the couple’s residence to
the victim. He testified that pursuant to the Permanent Parenting Plan, the victim was to gain
custody of the couple’s nine-year-old child, while the defendant was to receive “standard
visitation rights.” He testified that the parenting plan did not provide for any child support.

        Mr. Tatum testified that in Tennessee there is a ninety-day waiting period before
couples with minor children can go to court and have their divorce finalized. He testified
that, as a consequence, the victim’s divorce complaint would not be ripe for a hearing until
November 10, 2009. He testified that it usually takes “about five minutes” to get a divorce
finalized after a hearing is scheduled. He testified that the victim’s divorce complaint abated

                                              -5-
upon his death.

        Mr. Tatum testified that he was contacted by the victim’s brother for purposes of
probating the victim’s will. Mr. Tatum testified that he had prepared the victim’s will, and
he had done so shortly after the victim filed for divorce. Mr. Tatum testified that to the best
of his recollection, the victim’s will left everything to his child. He testified that pursuant
to Tennessee probate law, even though the defendant was not mentioned in the victim’s will,
she was still entitled to at least ten percent of the victim’s estate under Tennessee’s “elective
share” doctrine.

       Mr. Tatum testified that he had encountered situations in the past in which there was
evidence that one party had coerced the other into signing off on a divorce. He testified that
for legal purposes, “a coerced signature is no signature at all.” He testified that it was his job
as a lawyer and an officer of the court to do his best to ensure that he did not present any
documents to the court that were the result of coercion. He testified that he had no indication
whatsoever that the defendant’s signature on any of the documents had been made under
duress or coercion. Finally, Mr. Tatum testified that he never received any communication
from the victim requesting him to “put this divorce on hold.”

        On cross-examination, Mr. Tatum testified that the defendant had signed some of the
documents in a location other than his office, and as a result it was possible that she could
have been coerced into signing the documents without his knowledge. Mr. Tatum testified
that the defendant received $2500.00 of the $10,000.00 that she was due on the same date
that she signed the dissolution agreement.

       Mr. Tatum testified that the date of separation listed on the parties’ court papers was
May 1, 2009, and that the documents stated that the “parties have not lived together as
husband and wife” since that date. Mr. Tatum testified that he believed he received that date
from the victim and that he did not know whether the defendant and the victim in fact still
actually lived in the same house. Mr. Tatum testified that in his experience, individuals
usually did not know the amount of money and property to which they were entitled under
the divorce and probate statutes; it was not every day common knowledge.

         Next, Mr. Tatum answered several questions concerning the net worth of the parties
at the time of the victim’s death. He agreed with defense counsel that the total value of their
assets was $127,000.00. Assuming that the defendant would inherit ten percent of that
figure, or $12,700.00, as her “elective share” in probate, and assuming that she was entitled
to $10,000.00 under the terms of the divorce, Mr. Tatum agreed that it was at least arguable
that the victim was “worth only $2700.00 more to [the defendant] dead than alive.”



                                               -6-
       On re-direct examination, Mr. Tatum located the relevant statute concerning elective
shares, Tennessee Code Annotated section 31-4-101, and determined that, assuming the
victim and the defendant had been married between six and nine years, the defendant would
have been entitled to thirty percent of the victim’s assets as her elective share in probate. Mr.
Tatum also testified that the defendant had already received $2500.00 of the $10,000.00 that
she was due to receive under the terms of the divorce. Mr. Tatum testified that there was a
court remedy available to any individual who was coerced or forced into signing divorce
documents. He testified that he never received any communication from any attorney or
from the defendant seeking to initiate such a proceeding.

       The next witness for the State was former McNairy County Sheriff Ricky Roten. Mr.
Roten testified that on November 3, 2009, he investigated a house fire at an address on
Harden’s Graveyard Road. He testified that he was called to the scene because there was the
possibility of a body being in the house, and when he arrived he did in fact discover a body.
He testified that this body was later identified by the medical examiner that of the victim.

       He testified that after verifying there was a body in the house he became concerned
about the location of the victim’s wife and child. He testified that he had significant
difficulty contacting the defendant. He testified that he called the defendant’s cell phone
several times during the early morning hours following the fire and that he never got an
answer. He testified that sometime in the morning, he left a message, and afterward the
defendant contacted his office and came in for an interview.

        Mr. Roten testified that the defendant gave a signed written statement. He identified
that document, it was entered into evidence, and he read it for the jury. In the statement, the
defendant purported to lay out all of her activities on the day in question. She stated that on
the day of the fire the victim had told her that he had started buying illegal prescription
medicines because his medication would not last all month. She stated that the victim had
told her that he was leaving for a few days and that he would not tell her why. She stated that
the victim gave her a check and a bank card so that she would have money while he was
gone. She stated that the victim told her to take their child to buy a portable game system and
then to take him to a hotel. She stated that the victim told her that he would be gone when
they returned. She stated that she followed the victim’s instructions, but she eventually came
home, and the victim was still there when she did so. She stated that the victim again told
her to leave because he did not want for their child to see him leave. She testified that she
left for a while and then returned and drove by the outside of their house again. She testified
that after doing so she left and went to her mother’s house.

       Mr. Roten testified that after receiving the defendant’s initial statement he continued
to investigate the case, but he had no further contact with the defendant. He testified that the

                                               -7-
defendant became a suspect sometime after her initial interview, when he had difficulty
trying to get her to return for another interview. He testified that the defendant did eventually
come back to the Sheriff’s Department and that she was interviewed by Agent Ron Powers
when she did so. Mr. Roten testified that parts of this second statement were inconsistent
with the defendant’s first statement. Specifically, in the second interview, the defendant
indicated that she had shot the victim with a handgun. He stated that the defendant also
indicated that she had thrown that gun somewhere off the road, and she gave Agent Powers
an approximate location.

        Mr. Roten testified that he, Agent Powers, and some other individuals went to the
general area indicated by the defendant and located a handgun. After photographing this
weapon in situ, he collected it into evidence and took it to the crime lab. He testified that the
weapon was a .9mm handgun and that the gun had one round in the chamber and five rounds
in the clip when it was discovered. Mr. Roten stated that the defendant identified this pistol
to him as the one that she used to shoot the victim.

       On cross-examination, Mr. Roten testified that the defendant voluntarily showed up
for both of her interviews. He testified that he had been Sheriff of McNairy County since
January 18, 2006, and he did not recall any prior incidents of trouble between the victim and
the defendant. He specifically denied having any memory of taking the defendant to or from
“the WRAP office” sometime in July of 2007.

        Special Agent Ron Powers of the State of Tennessee Bomb and Arson Section took
the stand and testified that he participated in the investigation of the house fire at issue by
interviewing a possible suspect on November 5, 2009. He testified that he interviewed the
defendant and identified her in open court. He testified that he took a written statement from
the defendant, which was followed by an additional videotape statement. He testified that
prior to interviewing the defendant he advised her of her Miranda rights, and she executed
a written waiver of those rights.

        Special Agent Powers testified that at no point during his interview with the defendant
did she ever mention hiring an attorney. He testified that after signing her written statement,
she stated some concern that if she did not give a statement, she would not be able to see her
child. He testified that he replied to her that he did not care if she got an attorney or if she
did not give a statement. Regardless of what she did, she would be able to see her child. He
testified that he did not see anything about the defendant’s appearance or her demeanor that
would indicate to him that she was under the influence of any intoxicant or was acting under
duress or coercion.

       Special Agent Powers identified the defendant’s second statement, and it was entered

                                               -8-
into evidence. He read it for the jury. In that statement, the defendant stated that the victim
told her that he was “on pills again,” which upset her. She stated that the victim started
accusing her of wanting to leave him, and then he retrieved his gun and told her that she was
not taking their child anywhere anymore. She stated that they argued for a while and then
things calmed down. She stated that the victim eventually stuck the gun under a T-shirt in
the bedroom dresser. She asked the victim if she could change her clothes. When he gave
her permission, she retrieved the gun and shot him while he was sitting on the sofa. She
testified that she took her son shopping for the rest of the day before going to her mother’s
house.

        After Special Agent Powers read the defendant’s statement, a DVD of her confession
was played for the jury. In the DVD confession the defendant added that after shooting the
victim she kept the gun in her purse, and she covered the victim’s body with a quilt. She also
stated that when their son woke up, she walked him out of the house.

        On cross-examination, Special Agent Powers testified that he was the only individual
who had witnessed the defendant signing the written waiver of her Miranda rights. He
testified that it was not unusual to have the same person witness a suspect’s waiver and
interview the suspect. He testified that although he recorded the defendant’s interview, he
did not bother to record her signing of the waiver. He testified that approximately thirty to
forty-five minutes elapsed between the time that the defendant signed the waiver and the time
she gave a written statement. He testified that the sheriff was present during portions of the
defendant’s written statement. He testified that the defendant was allowed to use the
restroom and have drinks during her interviews and that the door to the interview room was
open. He stated that he believed that the defendant was acting when she appeared to be upset
during the interview, and although she appeared to be crying she never shed any actual tears.

       Ms. Nelly Richardson, who handled human resources responsibilities for the victim’s
former employer, also testified on behalf of the State. Ms. Richardson testified that the
defendant changed the beneficiaries on his two work-related life insurance policies – from
the defendant and his son to his mother and his son – on June 13, 2009. She testified that to
her knowledge the defendant would not have had any way of knowing about the change of
beneficiaries. She testified that when the victim was laid off from his position with the
company on September 3, 2009, he retained only $10,000 worth of life insurance coverage
on a single policy. She also testified that the defendant called her office on the day after the
victim’s death and inquired about his life insurance coverage.

       Mr. James Goodman, an insurance agent, testified that the victim contacted him
approximately a month before his death to inquire about insurance to cover his home, as well
as several tractors he owned. He testified that in conjunction with issuing a policy, he went

                                              -9-
to the victim’s house and had a conversation with the defendant concerning the coverage and
necessary paperwork. He testified that he issued the victim $60,000 worth of coverage for
his house and its contents shortly after his conversation with the defendant. He testified that
two days after the fire, the defendant called to let him know that the house had burned down.
A short time later he went to inspect the premises, determined that the house was a total loss,
and filed a claim at the defendant’s request.

        The victim’s neighbor, Mr. Jerry Capooth, testified that he had a good relationship
with the victim and the defendant and that he could see their house from his house. He
testified that as far as he knew the victim never used a kerosene heater, and he had never seen
one in their residence. He testified that on the night of the fire he was woken by the smell
of smoke, and he approached the victim’s burning house. He testified that the fire was
burning so “bad” by this time that he could not go inside, but he called from the outside of
the house to see if anyone was inside. He testified that his wife called 911, and he believed
that the time when all this occurred was between 1:00 a.m. and 2:00 a.m.

        On cross-examination, the witness admitted that he was closer to the victim than he
was to the defendant and that he and the defendant had once swapped prescription pain
medication. He testified that he was aware that the victim and the defendant had marital
problems, although he testified that he had never seen the victim act violently towards the
defendant. He testified that he did not remember telling firefighters on the night of the fire
that the victim had an “anger problem.”

        Mr. Capooth’s wife, Ms. Carmellitta Capooth, also took the stand. She testified that
she saw the victim and the defendant three or four times a week. She testified that she had
never seen any sign of any marital disagreements or problems between the victim and the
defendant. She testified that on the night of the fire, her husband woke her, and together they
went over to the victim and the defendant’s house, which she discovered was on fire. She
testified that it was between 1:30 a.m. and 2:00 a.m. when they arrived at their neighbor’s
house.

       The next witness for the State was Ms. Mabel Cole, the victim’s mother. The victim’s
mother testified that she and the victim had a very close relationship and that the victim
called her three times a day. Ms. Mabel Cole testified that at 11:00 a.m. on the morning
before the fire she returned home to find a message on her answering machine from the
defendant telling her that the victim had gone to Memphis to hunt for a job. She testified that
the defendant called her later that day and further explained that she believed that the victim
“just want[ed] to get away.” She testified that she found this situation to be unusual, because
the victim would normally call her with that sort of information.



                                             -10-
        Ms. Cole further testified that she was familiar with the victim’s handwriting, and she
identified his signature on a $2500.00 check made out to the defendant as part of the divorce
settlement. She then identified two more checks drawn on his account, and she stated that
the signature appearing on those checks was not made in the defendant’s handwriting.

        The next witness for the State was the son of the victim and the defendant. He
testified that he was ten years old. He testified that something had awakened him at 7:24
a.m. on November 2, 2009. He testified that his mother “rushed in” to his room, “said that
she had dropped a Christmas present,” and told him that he should stay in his room for about
half an hour. He testified that about twenty minutes later the defendant came back into the
room and took him out. He testified that the defendant told him that the victim was asleep.


       He testified that he saw the victim – who was covered and appeared to be asleep – on
the loveseat in the living room. He testified that they left the house and the defendant gave
him twenty dollars. He testified that they drove to the bank, and the defendant took out some
money and gave him another hundred dollars. He testified that they went to Wal-Mart and
bought some groceries and toys. He testified that after this they went to Game Stop and the
defendant spent several hundred dollars buying him video games. Next, they went to the
Dollar Store, where the defendant bought some Pine-Sol and a new mop.

        When they returned to the house, the victim’s son saw that the victim was still on the
sofa and had not moved at all. He played video games for a while, and then the defendant
took him back to the Dollar Store, where she bought him some new shoes and a toy gun.
After they returned home around 11:00 p.m. that evening, the defendant started complaining
to him about her heart. They went back to Wal-Mart so the defendant could get some liquid
heart medicine. The witness testified that when they returned home, the defendant told him
to remain in the car while she made a phone call. After a few minutes he started to smell
something and got out. The defendant came out of the house and yelled at him to get back
in the car.

       The witness testified that he smelled smoke and that he told the defendant that he
smelled something. The defendant told him that it was probably their neighbor burning
something, and they left and went to her mother’s house. Several hours later the defendant
received a phone call from the victim’s brother, after which she informed him that their
house had burned down and that his dad was dead. The witness testified that sometime
afterward, the defendant told him that she had shot the victim.

        On cross-examination, the witness testified that he was home-schooled. He testified
that his dad was never “mean” to his mom and that he had only hit her one time, while they

                                             -11-
were all on vacation in Miami. He testified that the police were called on that occasion, and
the victim went to jail for three days. The witness also testified that the victim would drink
a lot on occasion, especially at certain times after getting laid off.

       The witness testified that he was aware that the defendant and the victim were in the
process of getting a divorce. The witness testified that, at some point prior to his death, the
victim had asked him if he wanted for the defendant to stay. The witness testified that he told
the victim that he did. The witness testified that as a consequence, the defendant stayed in
the house with the victim during the divorce process. He also testified that while the victim
and the defendant had their share of arguments, he had never seen those arguments get
physical.

       The witness also testified that his uncle had helped him prepare for his testimony in
court by asking him questions and going through his answers. He testified that they had done
this twice, including one time four days prior to his testimony.

        The final witness for the State was Mr. John Cole, the victim’s brother. Mr. John Cole
testified that he lived approximately 400 feet from the victim and spoke with him two or
three times a week. The witness testified that prior to the divorce, the victim and his family
would visit their home frequently. The witness testified that he had never seen the defendant
mistreat the victim or subject her to any physical abuse. He testified that he had never seen
the defendant with a bruise, scrape, or cut on her body.

       The witness testified that he was familiar with the victim’s house, and he had installed
the victim’s electricity. The witness testified that he was also familiar with the victim’s
heating system and that the victim used central heat and air. The witness testified that the
victim also used kerosene heaters to supplement his heat on especially cold days. The
witness testified that the victim did not store any fuel for the heater in his home.

        On the night of the fire, the witness testified that he was awoken early in the morning
by his neighbor, Mr. Jerry Capooth, who was blowing his horn on his truck and telling him
that his brother’s house was on fire. When he arrived at the house, “[i]t was an inferno.” He
learned from a fireman that his brother’s body was found inside.

        The witness testified that he was appointed as the executor of the victim’s estate. He
testified that over the course of performing this duty he became familiar with the victim’s
signature. He identified the victim’s signature on a check made out to the defendant in the
amount of $2500.00. He was also shown a check dated November 2, 2009, in the amount
of $2000.00, which was made out to the defendant. He testified that the signature on that
check was not his brother’s signature.

                                             -12-
       The witness further testified that in the course of fulfilling his duties as executor, he
found several financial irregularities in his brother’s business records. These irregularities
included charges for over $2400.00 that were made on the victim’s debit card on the day of
his death. In addition, the records reflected that there were checks allegedly written to
various ministries supported by his brother, but these checks were never received by these
ministries. The records also reflected several checks that were written to pay various bills,
but he discovered that these bills were never paid. The witness testified that his brother had
always been very conscientious about keeping his debts paid.

       Following this testimony, the State rested and the defense presented evidence. The
first witness for the defense was Ms. Beatrice Standridge, the defendant’s mother. The
defendant’s mother testified that she first met the victim in July of 1999 when he was still
her daughter’s boyfriend. She testified that the couple’s son was born in February of 2000.

       The witness testified that the defendant’s demeanor changed tremendously after she
became involved with the victim. She testified that the defendant was not as friendly or
outgoing as before, and their prior “closeness drifted away.” She testified that she used to
see her daughter every day before she became involved with the victim, and afterward she
only saw her once every three or four weeks.

        The witness testified that sometime around late 2001, the victim and defendant moved
away and that after that she only saw the defendant once every couple of years. The witness
testified that she never heard from her daughter outside of those visits. She testified that, on
one occasion, she visited the defendant’s home when the defendant called her and asked her
to come take her “home.” She testified that when she arrived to do so, she entered the
residence through the back door and immediately saw a half gallon of vodka and a half
gallon of whiskey sitting out on the kitchen table next to a pistol. She testified that the
defendant was “not a drinker.” The witness also testified that she saw “an arsenal of
weapons” in the bedroom.

       The witness testified that the defendant left with her and came to stay with her at her
house. The witness testified that when they arrived, the defendant told her to cover all of her
windows with sheets and blankets. The witness also testified that the defendant instructed
her not to leave the door open or stand by the window. She testified that the defendant stayed
with her for about four days before eventually leaving to take her son to the emergency room.
When she returned from the emergency room, she left without explaining where she was
going and without showing any emotion.

        The witness testified that she saw the defendant again in 2007 after receiving a phone
call from a “WRAP” safe house in Jackson. She testified that she picked the defendant up

                                              -13-
from that location and took her back to her house, where she stayed for about two and a half
weeks. The witness testified that the defendant left while she was still in the hospital
recovering from open heart surgery. She testified that she was not aware of the
circumstances surrounding the defendant’s departure.

       On cross-examination, the witness testified that she loved her daughter and did not
want to see her convicted of a crime. She testified that after the defendant left the victim in
late 2001, they went to the police station in Jackson together to file a complaint. The police
informed them, however, that they “couldn’t file a complaint unless [the victim] actually did
something.” The witness also testified that the defendant had never told her that she had
actually shot the victim.

        The next witness for the defense was Ms. Tammy Broadwater, the defendant’s
sister-in-law. Ms. Broadwater testified that she had been friends with the defendant since
childhood and that they had been close until twelve years ago, when the defendant met the
victim. She testified that since the defendant had gotten involved with the victim, she had
seen her approximately five times. She testified that the victim moved in with the defendant
sometime in 1999.

       The witness testified that she received a call from the defendant on the day after New
Year’s of 2000. During this phone call, the defendant asked the witness to come get her from
her home. The witness agreed. The witness testified that she when she arrived at the house
no one answered the door. She testified that she did not see the defendant until four days
later.

        The witness testified that she saw the defendant again in the summer of 2007, when
the defendant visited her mother’s house while the witness was also present. She testified
that the defendant’s mother had just had open heart surgery. She testified that she and the
defendant had just finished giving the defendant’s mother a bath and were sitting on a porch
swing outside when the victim drove past them in a truck. She testified that the victim
slowed down as he passed and she was able to see him holding a cell phone. She testified
that the defendant answered her own cell phone and that, after the defendant did so, she
overheard the victim tell the defendant that she needed to bring their son home or he would
kill everyone in the family, including the children. She testified that the defendant went
inside. The witness testified that she became afraid, picked her own son up, and took him
home. She testified that the defendant was gone when she returned that evening.

        On cross-examination, the witness acknowledged that the incident that she had just
described was “very frightening” and probably involved numerous criminal violations. She
testified that she did not go to the police department or file a police report concerning the

                                             -14-
incident because she was suffering from posttraumatic stress syndrome and was afraid for
the safety of her son. She testified that she told no one about the incident. The witness also
acknowledged that she was taking at the time of the incident, and was still taking at the time
of her testimony, a number of different prescription drugs including Zoloft and Xanax.

       The next witness for the defense was Mr. William Wayne Lipford, who testified that
he became acquainted with the defendant and the victim by virtue of performing occasional
work on the victim’s tractors. Mr. Lipford testified that on one occasion the defendant was
involved in a car accident, and the victim took her car to him to be repaired. He testified that
part way through performing the agreed-upon repairs, the victim came to his residence while
drinking alcohol and told him that he was not going to pay him any money for the repairs.

       The witness testified that approximately three and one-half years prior to the trial, the
victim and the defendant attended a cookout at his house. The witness testified that during
this cookout he told the victim “I don’t care for your drinking at my house” and also
cautioned the victim against using “dope” on his premises. The witness testified that
sometime later, he saw the victim become angry at the defendant. The witness testified that
the victim slammed the defendant’s head into the wall, creating a hole in the paneling of his
house the size of her head. He testified that he came to the defendant’s assistance on that
occasion by attempting to pull the victim off of the defendant. He ultimately kicked the
victim “in the straddle.” He testified that a day or two after this incident the victim came
over to his house and apologized. He testified that the victim offered to fix the hole in his
wall, but he told the victim not to worry about it. He testified his girlfriend, Kim Paynor, also
witnessed this incident. The witness also testified that he saw bruises on the victim’s legs
on multiple occasions.

        On cross-examination, Mr. Lipford testified that he was presently unemployed and
drawing Social Security disability. He testified that he suffered from nerve problems and
occasional seizures. He testified that the seizures sometimes interfered with his memory.
He testified that he was taking Neurontin and Xanax to treat his problems. He testified that
after witnessing the violent incident discussed in his direct testimony he did not call the
police because he was friends with the victim, and he did not want to get “tangled up in none
of it.” The witness also acknowledged that he had been previously convicted of theft.

        Ms. Kimberly Paynor, Mr. Lipford’s girlfriend, took the stand for the defense and
testified that she had seen the victim act in an abusive manner toward the defendant on
several occasions. She testified that she saw the victim choke the defendant on one occasion
while they were over at her house. She testified that the victim did not let go of the
defendant until Mr. Lipford kneed him in the groin. The witness also testified that she had
seen the victim “pop” pills, and mix pills with alcohol, on numerous occasions. The witness

                                              -15-
testified that she has seen the defendant about once a week in the year before the victim’s
death and that the defendant often indicated to her that she was afraid of the victim.

       On cross-examination, the witness testified that she had lived with Mr. Lipford for
five years but that she and Mr. Lipford had never talked about their testimony prior to
coming to court. The witness testified that she was presently unemployed and collecting
Social Security disability benefits because of her nerves. She testified that she was presently
taking Fluoxetine, Metropolol, Metformin, Trazodone, Flurosyn, and other medications for
her various ailments. She testified that none of these medications interfered with her
memory. Upon being asked, the witness also initially denied that Mr. Lipford had ever been
arrested for committing an assault, but after a reminder from the prosecutor, she agreed that
he had been arrested for assault in April of 2007.

       Next, Ms. Margaret Cole,1 the Executive Director of the Women’s Resource and Rape
Assistance Program (“WRAP”), took the stand for the defense. Ms. Cole testified that her
organization generally provides services to the victims of domestic and sexual violence,
including therapy, shelter, counseling, and group support. She testified that she was the
custodian of records for the organization and that she maintained records in conjunction with
each and every potential client who approached the program.

        The witness was shown an intake sheet, dated July 2, 2007, concerning the defendant,
which she identified and which was entered into evidence. The witness then read various
statements from that intake sheet including “[t]he client stated the last time she was
physically assaulted was two weeks ago,” and “[t]he client stated her abuser threatened to kill
her in front of their son.” The witness testified that she had no information concerning the
validity of any of the statements made on the intake sheet. The witness testified that her
records indicated that the defendant was interviewed to be admitted to a shelter on July 5,
2007. The case notes also indicate that the defendant left the shelter on July 6, 2007, when
she was picked up by her mother.

        On cross-examination, the witness testified that she had no way of independently
verifying any of the claims made by an individual seeking shelter with the organization. The
witness also testified that the victim stayed with the organization for less than four days, from
July 2 to July 6. On re-direct examination, the witness testified that her records reflected that
the defendant was referred to WRAP by the McNairy County Sheriff’s Department. On re-
cross examination, the witness indicated that it was possible that this information had also
come from the defendant.


          1
              It does not appear from the record that this witness was related to either the defendant or the
victim.

                                                      -16-
        The next witness for the defense was Ms. Jane McCaig, who testified that she was
acquainted with the defendant because her husband did some work for the victim, including
some mechanical work on the victim’s tractors. She testified that she first became acquainted
with the defendant toward the end of 2002. She testified that she would sometimes
accompany her husband when he would go over to the victim’s house to perform work, and
she sometimes saw the defendant when the defendant would pick up her child from school
(as the witness’s child attended the same school). The witness testified that the defendant’s
demeanor when she was away from her home was “outgoing” and “friendly.” She testified
that the defendant’s demeanor at home, in front of her husband, was withdrawn – for
example, her head and her hands would hang down by her side.

       The final witness for the defense was the defendant. She testified that she met the
victim at her place of employment in late 1998, and she had been married to the victim since
2001. She testified that in 2000, she and the victim were involved in an accident in which
they were hit by a tractor-trailer. She testified that she, the victim, and their child each
received settlements from this accident, all of which the victim put into his checking account.
She testified that the victim began to hit her soon afterward.

        The defendant testified that she and the victim moved to McNairy County in 2003 or
2004. She testified that the residence where they lived was titled in the victim’s name. She
testified that their son had attended public school for two years, but he had been withdrawn
– at the victim’s request – because he was being taught subjects that were not “exclusively
religious” and “wasn’t allowed to be around blacks.”

       The defendant testified that she had heard her mother’s testimony concerning an
incident in which her mother had come to pick her up from her house. She testified that she
called her mother on that occasion because she was afraid that the victim was going to hurt
her. She testified that she eventually returned to the victim’s house afterward because the
victim came to the hospital where she had taken their son and threatened her. She testified
that he told her that he would hurt her family if she did not come home.

        The defendant also testified that she had heard her sister-in-law’s testimony
concerning a separate incident that occurred in 2007. She testified that the victim was
“drinking pretty bad then and it didn’t take anything to set him off when he was drinking.”
She testified that the victim got mad at her. She wanted to leave, but he blocked all the
doors. She testified that she could hear her sister-in-law “banging” on the door and
screaming her name outside, but she could not answer the door. She testified that she saw
her sister-in-law four to five days later, but she did not explain what had happened because
she was afraid that the victim would hurt her.

                                             -17-
          The defendant testified that the victim owned numerous firearms. The defendant
claimed that the victim had “said that he was a marksman in the Marines and that he could
shoot my mother in the head from a mile away.” The defendant testified that she eventually
lost all contact with her family because the victim would not allow her to see them. The
defendant testified that she was allowed to leave the house for shopping purposes, but that
every time she did so the victim would put her on a schedule, leaving her with just enough
time to go to the store and come home.

       She testified that, on one occasion while she was out shopping in 2003, she was
involved in a rear-end collision and had to file a police report. She testified that she was
gone longer than she was supposed to be on that occasion and that when she arrived home
the victim slapped her. She testified that after dinner she told the defendant what had
happened. The victim responded by pushing her down on the bed and hitting her repeatedly.

        The defendant also testified concerning the incident discussed in Ms. Paynor and Mr.
Lipford’s testimony. She testified that on this occasion, she was outside “petting puppies”
when the victim became angry because she had bent over in order to do so and was
displaying her rear end. She testified that all she could remember about the incident was
being grabbed and slammed into a wall. The defendant testified that when they arrived back
home that evening, the victim pretended like they were going to have makeup sex, but after
she got undressed, the victim choked her and stuck a gun up her vagina. The defendant
testified that the victim forced a gun up her vagina on numerous occasions and would only
stop when he ejaculated.

         The defendant also testified that on one occasion in 2000, she and the victim went to
Mexico on vacation and stayed at a hotel. She testified that the victim hired a prostitute and
requested that she have sex with her. The defendant stated that she refused the victim’s
request, went into the bathroom, and locked the door. The defendant testified that on another
occasion when the couple was vacationing in Florida, the hotel where they were supposed
to stay could not find their reservation. She testified that she made a phone call concerning
the reservation while the victim drank at a nearby bar. She testified that after thirty minutes,
the victim returned, accused her of “sleeping with the guy behind the desk,” and lunged at
her while she was in the hotel lobby. She testified that the authorities were called and the
victim was arrested on this occasion. She testified that the victim spent the next three days
in jail and was only released in time to catch the flight home.

        The defendant testified that the victim was a heavy drinker and also took morphine
pills. She testified that Mr. Jerry Capooth sold him some of the pills. She testified that the
victim would act “awfully” when he mixed alcohol and pain medication.



                                              -18-
        The defendant testified that on the day of the victim’s death, she told him that she did
not want him taking any more “medicine.” She testified that, in response, the victim went
“ballistic.” She testified that afterward the victim sat down on the living room loveseat, and
she sat on the couch while they continued to converse. She testified that the victim told her
that she was not going to leave and that she was not going to take their son away from him
again. She testified that the victim got a gun, pointed it at her, and again told her that she
was not leaving. She testified that she asked for permission to go to the bathroom. The
victim acquiesced but accompanied her and watched her while she did so. The defendant
testified that she eventually saw the victim put the gun under a stack of T-shirts on the
dresser, which she testified was unusual because the victim generally did not leave guns out
after threatening her – instead always locking them away in the gun cabinet. She testified
that she asked for the victim’s permission to don some additional clothes, then she walked
over to the dresser, picked up the gun, walked over to the victim, and shot him.

       The defendant testified that she never left the victim because the victim would not let
her leave. She testified that even after she had gained control of the gun she did not feel safe
attempting to leave, because the victim was bigger than her and because she believed that he
would have disarmed her if she had tried to do so. She testified that she felt like she had no
recourse but to shoot the victim because all of her prior attempts to obtain help or to leave
him had failed. The defendant also testified that she did not burn down the residence.

        The defendant testified that although the victim had filed for divorce, he came home
later that same day and told her that she was not leaving. She testified that she begged the
victim for a divorce, but the victim would not agree. She testified that the victim told her that
the divorce would never be final. She admitted that she withdrew money from the victim’s
bank account following his death.

        On cross-examination, the defendant was questioned extensively concerning the
numerous prior inconsistent statements she had given to police. She was also questioned
extensively concerning: (1) the numerous romantic messages she had written to the victim
on holiday and Valentine’s Day cards over the years; (2) a prior written statement in which
she had admitted to stealing from the victim; (3) her ongoing financial problems; and (4) why
she had not left the victim on various occasions when the opportunity to do so had presented
itself. The defendant also admitted that she had never sought any medical attention for any
of the alleged physical abuse that she had described in her direct testimony. On re-direct
examination, the defendant testified that the reason she never sought any such medical
attention was because she was afraid that the victim would further abuse her afterward.

      After receiving this evidence the jury was instructed, the parties gave closing
arguments, and the jury retired to deliberate. They returned with a verdict of guilty of the

                                              -19-
lesser-included offense of second degree murder, guilty of the lesser-included offense of
arson, and guilty of one count of tampering with evidence.

        On October 28, 2010, the trial court held a sentencing hearing during which it took
evidence. After introducing the defendant’s presentence report, the State presented the
testimony of Mr. John Cole, the victim’s brother, who gave a victim impact statement. The
witness testified that the victim’s mother – who had just lost another son to brain cancer and
had been battling with depression – had been impacted terribly by the crime. He also
testified that he was having a difficult time coping with the loss of his brother, “continually
looking toward [the victim’s] house every morning when [he would] drive-by,” and also
looking up the hill in the evening, where a light used to be, and seeing only darkness. The
witness testified that the loss of his brother was impacting his work performance at the
Tennessee Valley Authority, where he worked at a very critical, high voltage, “life or death
type of job.” He testified that since the murder he had become distracted at work, and on
occasion lives had been endangered as a result.

       The witness testified that the victim’s son was also having a difficult time coping with
the victim’s death. He testified that the victim’s son was having “some pretty hard times
academically.” He testified that although the victim’s son was supposed to have been
receiving home schooling, when he was re-introduced to public school, he was “way behind.”
He testified that the victim’s son told him that the defendant had only taught him once every
week or two. He also testified that the victim’s son had been subjected to ridicule at school
because of his mother’s crimes. Finally, he testified that the victim’s son was having anger
issues because of the murder, for which he had received professional counseling.

       The witness then read a statement from the victim’s mother, in which the victim’s
mother stated that she was heartbroken by the loss of her son. The victim’s mother also
claimed that the defendant was lying about the defendant finding her and bringing her home
whenever she tried to leave. The victim’s mother claimed that after leaving home the
defendant would call the victim whenever she ran out of money, and the victim would always
allow her to come back home.

        The witness also read a prepared statement in which he attacked the defendant for
killing the victim when “she would have been divorced in eight days.” He complained that
the defendant had told her “story” to the newspapers, which had “printed the lies that she
told,” while his brother was dead and was “not around to defend himself.” He claimed that
the defendant had falsified documents and otherwise deceived the victim continually during
the time that the two were together.

       The witness also stated that the defendant had stolen money from the victim in the

                                             -20-
past. He claimed that the defendant only “began to cry abuse” and “went to the WRAP
organization after [the victim] confronted her about stealing a large sum of money from their
account.” The witness stated that the victim had followed the defendant when she left home
not because he wanted to bring her back, but because he wanted to make sure that his son
was staying at a place that was “clean” and “warm.”

       The witness stated that he did not believe that the victim had ever sexually molested
the defendant because the victim’s failing health would not have permitted him to do so. He
claimed that the defendant had never worked a single day since she had married the victim
and that she had never gotten a job to help pay for the groceries even though the victim had
asked her to do so. The witness concluded by observing that all of the parties’ pain and
suffering could have been avoided if the defendant had not been so greedy.

        On cross-examination, the witness admitted that most of the information contained
in his statement had come from the victim and that he did not have personal information
concerning much of it. The witness also admitted that he was not certain which parent had
been given responsibility for home-schooling the victim’s son.

        After this testimony, the State rested. The defense called Dr. Lynn Zager to the stand,
and she was qualified as an expert in mental health. Dr. Zager testified that she spent two
hours and forty-five minutes with the defendant in jail performing a mental health evaluation.
Dr. Zager testified that based on this evaluation she had concluded that the defendant
suffered from two mental health conditions – major depressive disorder and posttraumatic
stress disorder. Dr. Zager testified that the defendant had told her that she had witnessed
physical abuse occurring between her parents. Dr. Zager testified that “the latest research”
told her that children who witness physical abuse between their parents suffer from serious
problems later in life. She also testified that the defendant had told her that she had been
abandoned by her father when she was six years old. She testified that, in her expert opinion,
this had been a “stressor” in the defendant’s life.

        Dr. Zager testified that the defendant had told her that when she was six years old,
another traumatic incident had occurred. The defendant could not remember what this
incident was, but she remembered that “she was found hiding in a utility room between the
dryer and a wall” afterward. The defendant told Dr. Zager that this incident involved “her
grandmother’s husband at the time.” Dr. Zager opined that this incident “was a precursor to
what I believe is a posttraumatic stress disorder that she suffers from.” Dr. Zager testified
that the defendant told her that she loved the victim and had expressed tremendous remorse
about what had happened, but she had also related that her marriage was abusive.

       Dr. Zager testified that the defendant’s major depressive disorder and posttraumatic

                                             -21-
stress disorder both played a major role in her decision to kill her husband. Dr. Zager stated
that the defendant had told her that the victim had held a gun on her on several occasions and
that, according to the defendant, the victim had made eye contact with her and told her that
this was the last day of her life on the day that he died. Dr. Zager expressed her opinion that
the victim’s actions were a very significant factor leading to the defendant’s decision to shoot
him. Dr. Zager also opined that the defendant suffered from low self-esteem and battered
wife syndrome, which prevented her from leaving the victim. Dr. Zager testified that “[t]he
research says without a doubt that the most dangerous time for a woman is when she tries to
leave and in the course of the relationship, they learned that it doesn’t do them any good to
leave; things just get worse, so they don’t try.”

       Dr. Zager testified that the defendant had experienced significant crying spells and
social withdrawal during her time in jail. As a result, the jail staff had given her an
antidepressant, which was helping her. Dr. Zager testified that the defendant’s mental
condition had some bearing on her decision to kill and burn the victim.

        On cross-examination, the witness acknowledged that “everything” about which she
had just testified was in some way dependent on what she had been told by the defendant or
the defendant’s family – with the exception of some information that was contained in a
police report from Florida that she had reviewed. Dr. Zager acknowledged that there was
nothing to substantiate the allegations made by the defendant. Dr. Zager also acknowledged
that there had been a great deal of public awareness concerning posttraumatic stress disorder
and that the public had generally come to understand its manifestations. Dr. Zager asserted,
however, that she did not believe that the general public was aware of the diagnostic criteria
used by health professionals with respect to posttraumatic stress disorder. Dr. Zager
concluded by agreeing that people are generally responsible for their own actions.

        The defendant also took the stand. She testified that she was aware that she had not
been truthful with the police the first time that she was interviewed concerning her actions
on the day in question. She testified that she took responsibility for her actions when she was
interviewed by police a few days later. She testified that she did not agree with the jury’s
guilty verdicts, but she had come to accept them. She testified that if she had the opportunity
to do everything over, she might not do the same thing again, if she could find “a way to stop
it.” She testified that she was truly sorry for what had happened.

       The defendant also read the following statement into the record:
       My husband has abused me for years. I was isolated from family and other
       people. On the day this happened he raped me with a gun and told me that it
       was my last day on Earth. He said no one would look for me because my
       family didn’t know where I was anyway and he would tell his family I just left

                                              -22-
       again. I feared for my life at the time this happened. I’m sorry it happened.
       I wish I could have stopped it before it got to this point. I didn’t know what
       to do. When I left he came after me. I told Ricky Roten that Gary said he
       would kill me and all he did was take me to get an order of protection. I
       needed help and no one would listen. It was always my word against his.


On cross-examination, the defendant acknowledged that her son did not have a father or a
mother because of her actions. Following her testimony, the defense rested.

       At the close of evidence, the trial court sentenced the defendant to twenty-one years
for second degree murder, fours years for arson, and three years for each count of tampering
with evidence. The court ordered the defendant’s sentences for arson and evidence
tampering to run concurrently with each other but consecutively to her murder sentence. The
defendant filed a timely motion for new trial, which was denied on April 18, 2011. A timely
notice of appeal was filed, and the matter is now properly before this court for review. Our
decision follows.

                                         ANALYSIS

        The defendant claims that the evidence is insufficient to support her conviction – with
respect to her second-degree murder conviction only – and that the trial court improperly
ordered her sentences for arson and evidence tampering to be served consecutively to her
sentence for second-degree murder. For the reasons that follow, we affirm the judgments of
the trial court.

                                               I.

      The defendant claims that the evidence is insufficient to support her conviction for
second degree murder. We disagree.

        “When the sufficiency of the evidence is challenged, the relevant question is whether,
after reviewing the evidence in the light most favorable to the State, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); see also Tenn. R. App. P. 13(e); Jackson v.
Virginia, 443 U.S. 307, 319 (1979). Great weight is given to the result reached by the jury
in a criminal trial; a jury’s verdict of guilt strips the defendant of the presumption of
innocence, and replaces it with a presumption of guilt, which the defendant must strive to
overcome on appeal. Dorantes, 331 S.W.3d at 379. Matters such as the credibility of
witnesses, the weight given their testimony, and the proper resolution of any conflicts in the

                                              -23-
evidence are the province of the jury as the finder of fact and will not be revisited on appeal.
See id. During appellate review, “the State must be afforded the strongest legitimate view
of the evidence and all reasonable inferences that may be drawn therefrom.” Id. (internal
quotation omitted).

        In the case at bar, the defendant was convicted of second degree murder. Second
degree murder is defined as, inter alia, the “knowing killing of another.” T.C.A. §
39-13-210(a)(1) (2009). The evidence in the record suffices to support a conclusion by a
reasonable jury that the defendant knowingly killed the victim. The defendant herself
testified that she took a gun and shot the victim.

        In addition, law enforcement witnesses testified that they discovered the victim’s
burned body in the remains of the house that the defendant shared with the victim. They
testified that they determined through further investigation that the victim had died prior to
the fire from a gunshot wound to the head. These witnesses also testified that the defendant
admitted to killing the victim and that she took them to the location where she had disposed
of the murder weapon following the shooting. Copies of the defendant’s confession (and
prior inconsistent statements that she made to investigating officers) were in evidence. In
sum, there is ample evidence to support the jury’s conclusion that the defendant knowingly
killed the victim.

        The defendant also asserts that she “should have been convicted of a lesser included
offense rather than second degree murder. In support of this proposition the Defendant
respectfully directs this Court’s attention to her testimony and to that of other defense
witnesses regarding the abusive relationship with her husband.” The next lesser included
offense of second degree murder is voluntary manslaughter, which “is the intentional or
knowing killing of another in a state of passion produced by adequate provocation sufficient
to lead a reasonable person to act in an irrational manner.” T.C.A. § 39-13-310. The primary
difference between voluntary manslaughter and second degree murder is the presence of
provocation sufficient to reasonably produce an extreme state of passion.

        The defense did present testimony from which a reasonable jury could have found
such adequate provocation. As previously discussed, defense witnesses testified that the
victim physically abused the defendant, and the defendant herself testified that the victim
physically abused her on the day that she killed him. However, the jury was not required to
credit this testimony.

        Juries are tasked with assessing the credibility of trial witnesses, and are generally free
to reject, in whole or in part, the testimony of defense witnesses. See State v. Farmer, 2012
Tenn. LEXIS 513, at *5 (Tenn. Aug. 22, 2012); State v. Sexton, 368 S.W.3d 371, 389 (Tenn.

                                               -24-
2012); State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008). In the case at bar, during the
defense’s case-in-chief, the jury listened to multiple witnesses testify that the victim abused
the defendant. However, during the State’s case-in-chief, the jury also heard: (1) neighbors
testify that they observed no physical abuse occurring between the victim and the defendant
despite being in a position to do so; (2) law enforcement witnesses testify that the defendant
did not claim to have suffered any abuse at the victim’s hands until days after the victim’s
death, despite having ample opportunity to do so; (3) law enforcement witnesses testify that
there was no record of the defendant reporting any abuse prior to the murder; and (4) the
defendant’s son testify that he witnessed only a single isolated incident of abuse between his
mother and father.

       The jury was responsible for assessing the credibility of these witnesses and
reconciling the conflicts in their testimony, and this court ought not usurp the jury’s role.
The defendant’s claim that the evidence is sufficient to support a conviction of only a lesser-
included offense is denied.

                                              II.

        The defendant also challenges the trial court’s decision to order her to serve her
concurrent sentences for arson and evidence tampering consecutive to her sentence for
second degree murder. A defendant challenging her sentence bears the burden of
demonstrating that her sentence is erroneous. See State v. Carter, 254 S.W.3d 335, 344
(Tenn. 2008). The decision of whether to impose consecutive sentences “is a matter
addressed to the sound discretion of the trial court.” State v. Hayes, 337 S.W.3d 235, 266
(Tenn. Crim. App. 2010). A court may order consecutive sentences if it finds by a
preponderance of evidence that, inter alia, “[t]he defendant is a dangerous offender whose
behavior indicates little or no regard for human life and no hesitation about committing a
crime in which the risk to human life is high.” T.C.A. § 40-35-115(b)(4). Consecutive
sentencing is also subject to the general sentencing principles that the defendant’s overall
sentence be “justly deserved in relation to the seriousness of the offense” and not “greater
than that deserved for the offense committed.” T.C.A. §§ 40-35-102(1), -103(2); see also
State v. Imfeld, 70 S.W.3d 698, 708 (Tenn. 2002). When imposing consecutive sentences on
the grounds that the defendant is a dangerous offender, sentencing principles require that, in
addition to finding that the defendant committed “dangerous offenses,” the trial court find
that “an extended sentence is necessary to protect the public against further criminal conduct
by the defendant and that the consecutive sentences . . . reasonably relate to the severity of
the offenses committed.” State v. Wilkerson, 905 S.W.3d 933, 939 (Tenn. 1995). These
requirements stem from the fact that the “dangerous offender” factor does not have any “self-
contained limits” – as do the other factors supporting consecutive sentencing – and thus
additional findings are required to prevent this factor from being too “subjective” and “hard[]

                                             -25-
to apply.” State v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999).

       In this case, as the State concedes, the trial court failed to make the required Wilkerson
findings. The trial court’s analysis concerning consecutive sentences consists only of a single
conclusory statement: “The court does find the defendant to be a dangerous offender whose
behavior indicates little or no regard for human life which permits the consecutive
sentences.” The trial court cited no evidence in support of this conclusion.

       When a trial court imposes consecutive sentences on the grounds that the defendant
is a dangerous offender without making the requisite Wilkerson findings, and when it has
cited no other basis for imposing consecutive sentences, this court may review of the record
to determine if the Wilkerson factors are satisfied. See, e.g., State v. Carlos Alvarez Levy,
No. M2006-01448-CCA-R3-CD, 2007 Tenn. Crim. App. LEXIS 290, at *11 (Tenn. Crim.
App. Apr. 4, 2007) (“Notwithstanding [the trial court’s] failure [to make the Wilkerson
findings], following de novo review, we conclude that consecutive sentencing is also
warranted on the ground that the Appellant is a dangerous offender.”). In this case, the
record fully supports the conclusion that consecutive sentences are necessary to protect the
public from future criminal activity by this defendant. The State presented considerable
evidence that the defendant killed the victim in order to obtain insurance money. The total
amount of money that the defendant stood to gain from the victim’s death was, by any
measure, trivial. That the defendant would resort to murder over such a small sum does not
bode well for the safety and well-being of members of the public in the future, if the
defendant were to perceive some potential financial advantage that might be gained by the
employment of violent means.

       Consecutive sentences are also reasonable given the severity of the defendant’s
crimes. Although there is some evidence in the record that the victim abused the defendant,
such abuse does not fully excuse the defendant’s decision to ambush the victim by shooting
him in the back of the head while (by her own testimony) he sat, unarmed, on the sofa.
Afterward, when any fear of abuse had long dissipated, the defendant continued to
complicate her crimes. The record reflects that she set a massive fire in an attempt to conceal
evidence of the shooting and thereby needlessly destroyed a considerable amount of property
and, worse still, needlessly endangered many lives – including those of her son, her
neighbors, local firefighters, and even her own. While the fire raged, she avoided contact
with public officials, causing needless concern over her safety and the safety of her son, and
long after the fire burned out, she continued to mislead investigators, wasting considerable
public resources.

      To this day, the defendant has never fully accepted responsibility for her actions. She
has consistently denied setting the fire and laid virtually all of the blame for the victim’s

                                              -26-
murder at his feet. The defendant has even placed serious qualifications on her claim that,
if given the opportunity to do everything over, she would not resort to murder to resolve the
situation. Under these circumstances, consecutive sentences are reasonably related to the
severity of the defendant’s offenses, and a twenty-five year effective sentence is justly
deserved. The defendant’s claim that the trial court erred by imposing partial consecutive
sentences is denied.

                                     CONCLUSION

       For the foregoing reasons, the judgments of the trial court are affirmed.


                                                   _________________________________
                                                   JOHN EVERETT WILLIAMS, JUDGE




                                            -27-